PER CURIAM.
Timothy Lynn Odom seeks to appeal the district court’s September 28, 2001, order dismissing his petition filed under 28 U.S.C. § 2254 (2000) for failure to pay the filing fee. We dismiss the appeal as moot because the district court re-instated the petition after Odom paid the filing fee after dismissal. Accordingly, we deny a certificate of appealability, deny leave to proceed in forma pauperis, and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.